DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (embodiment of Figures 1-12 and 29-34) in the reply filed on 01/04/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a normal closed position” in line 3 and “a normal extended position” in line 9 and it is unclear what structural limitation “normal” intends to claim. Clarification regarding “normal” is respectfully requested. For the purpose of examination “normal closing position” is read as “closing position” and “normal extended position” is read as “extended position.”
Claim 3 recites the limitation "the protective sheath" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Claim 3 is assumed to refer back to Claim 2.
Claim 11 recites the limitation “the first lock” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Claim 11 is assumed to refer back to Claim 7.
Claim 14 recites the limitation “the first sidewall and the second sidewall” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Claim 14 is assumed to refer back to Claim 12.
Claim 16 recites the limitation “normally biased” on page 38, and it is unclear what structural limitation “normally” is intending to claim. Clarification regarding “normally” is respectfully requested. For the purpose of examination “normally biased” is read as “biased.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraud et al. (Giraud US 2018/0037380).


a storage container (container 42, which is a first shell portion); 
a lid coupled with the storage container (lid 44, couples with 42 to enclose inner cavity within 42, Figure 2) about a hinge (hinge 56) and pivotable between a closed position (locked/closed position when 44 is closed on top of 42, shown in Figure 4) and an open position (open position Figure 2); and 
a first lock (first lock formed by 58, 66 and 54) and a second lock (second lock formed by 88, 98 and 86) positioned within the storage container and independently operative of one another (when 94 or 64 are pressed, the first and second lock can move according to release buttons 94 or 64), the first lock and the second lock each including at least one release button normally biased into a forward position (release button 94 and 64 are biased by 108 and 106 respectively) wherein a catch (catch 54 and 86, which are part of the first and second lock respectively) operable therewith is positioned to retain the lid in the closed position (see closed position in Figure 4), 
each release button being depressible into the storage container independent of one another to move out from within engagement of the lid, the lid being movable from the closed position to the open position only when the release button of the first lock and the release button of the second lock are concurrently depressed into the storage container (when both 94 and 64 are concurrently depressed into (inward of the container) 66 and 98 are moved out of engagement to permit opening).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (Giraud US 2018/0037380).

18: Giraud teaches the claimed invention as discussed above for Claim 16 with the explicit teaching of each respective release button extends out from a sidewall of the storage container for easy fingertip depression.
Giraud teaches in another embodiment (embodiment of Figure 35) where actuator portions 732a and 732b are extended outwardly from a sidewall of the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Giraud in Figure 2 such that .

Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (Giraud US 2018/0037380) in view of Peterson et al. (Peterson US 2008/0215440).

1: Giraud teaches a child-resistant container (container 40, Figure 2, see container in Figure 2, child resistant, paragraph 0002, where actuator 64 and 94 are pressed simultaneously), comprising: 
a storage container (container 42, bottom shell) having an inner cavity (inner cavity within peripheral edge of 42); 
a lid (lid 44, couples with 42 to enclose inner cavity within 42, Figure 2) movable relative to the storage container between a normal closed position (closed position when 44 is closed on top of 42, shown in Figure 4) enclosing the inner cavity (when lid 44 is in the closed position, the inner cavity is covered and enclosed) and an open position providing access to the inner cavity (open position shown in Figure 2); 
a first lock movable between a normal extended position positioned for locking engagement with the lid (first lock between 66 and 54, Figure2, extended position when 54 is engaged with 66) and an unlocked position disengaged from the lid (unlocked position where the lid is disengaged from the bottom element 42 and where 54 is disengaged from 66); and 
a second lock movable independent of the first lock between a normal extended position (second lock between 98 and 86, extended position when 98 is engaged with 86) for locking 
Giraud teaches the claimed invention as discussed above except that the container is made from tin.
Peterson teaches a reclosable container 20, which could be made from a metal material such as tin, aluminum, steel, etc ... (paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giraud such that the material of choice used for the container was made from a metal material, particularly tin or aluminum in order to provide a sophisticated appearance that may be desirable to consumers, as taught by Peterson (paragraph
0049). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

22: Giraud teaches the claimed invention as discussed above for Claim 16 except that the child-resistant package comprises a metal material selected from the group consisting of steel, aluminum, or a metal alloy.
Peterson teaches a reclosable container 20, which could be made from a metal material such as aluminum, steel, etc ... (paragraph 0049).

0049). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,220,380. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a child-resistant container having a clam-shell type container with a cooperative “press-in” release buttons to open the container. The independent claims of 11,220,380 recites a protective sheath to accommodate the lock thereunder and an annular shoulder extending from a sidewall of the receptacle with a transition projecting step and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 11,220,380 and omit the stated features above from the current invention since omission of an element and its function is obvious if the function of the element In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) to arrive at the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735